Citation Nr: 0836812	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an avulsed long head 
biceps tendon on the right arm (hereinafter "avulsed 
tendon").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from August 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reveals that the rating decision currently on 
appeal also denied service connection for a right foot 
disorder.  However, the veteran did not express disagreement 
with this decision and, thus, the issue is not before the 
Board.  Therefore, the only issue before the Board is the 
claim for entitlement to service connection for an avulsed 
tendon.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's avulsed tendon is causally related to 
active service.


CONCLUSION OF LAW

The veteran's avulsed tendon was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A  (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in June 2004, prior to the November 2004 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for an avulsed tendon.  The 
RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, he was provided with such information by a 
notification letter dated in March 2006.  Moreover, the 
veteran's claim for service connection for an avulsed tendon 
is being denied and, consequently, no disability rating or 
effective date will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available records are included 
in the veteran's claims folder, which were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
Moreover, the veteran was afforded a VA examination in 
November 2004 and the RO obtained a VA medical opinion 
regarding the etiology of the veteran's disability.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (2007).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves a medical diagnosis or 
medical evidence, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).


III.	Analysis

The veteran asserts that his avulsed tendon is related to an 
in-service auto accident that occurred in Germany in May 
1974.    

The competent medical evidence of record reveals that the 
veteran has an avulsed tendon in the bicep of the right arm, 
which was discovered by his private physician when the 
veteran received surgery in 2003 for a work-related right 
shoulder injury.

However, the Board finds that the preponderance of the 
evidence weighs against service connection.  

The service treatment records show that the veteran was 
injured during an auto accident that occurred in May 1974.  
The records confirm that the veteran received medical 
treatment for a right arm laceration.  In a June 1974 
clinical record, the examiner noted medical treatment for a 
painful and swollen right arm.  The records further show 
that, following treatment, the wounds appeared to be well 
healed and the veteran was directed to resume normal 
activities.  The veteran incurred cellulitis as a result of 
the right arm laceration; however, the laceration and 
cellulitis were noted to be well-healed prior to the 
veteran's separation from service.  In the June 1974 
separation examination report, the veteran's upper 
extremities were clinically evaluated as normal.  The veteran 
noted that he had nervous problems, chest pain and acne, but 
did not report any shoulder problems.  In a July 1974 Report 
of Medical History, the veteran noted that he was involved in 
two auto-accidents during service.  He also reported that his 
joints were swollen and painful and that he had back pain 
from the accident.  However, he did not report a painful or 
trick shoulder or elbow.  

The record shows that the veteran was evaluated for a right 
elbow condition in a January 1975 examination report.  The 
report noted that there was no tenderness, no swelling, no 
loss of motion, no atrophy except for minor scars and that 
the elbow seemed to be perfectly normal.  The report is 
negative for any findings or documentation of an avulsed 
tendon.  

The first evidence of record regarding the veteran's avulsed 
tendon is in a July 2003 private medical record, 
approximately 29 years after separation from service.  The 
2003 private medical records show that the veteran was 
treated for right shoulder pain that he incurred during work 
on June 5, 2003.  The veteran underwent an arthroscopy of the 
right shoulder.  The physician noted that there was no long 
head tendon of the biceps and that he could not find it.  The 
post-operative diagnoses consisted of a full-thickness 
rotator cuff tear with impingement, degenerative changes of 
the acromioclavicular joint, and labral tearing with marked, 
hypertrophic synovial linings of the right shoulder.  The 
Board notes that the absence of evidence for 29 years 
following separation from service constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service that resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of an 
avulsed tendon for the 29 years between active duty and the 
medical records in 2003, is evidence to show that the avulsed 
tendon did not occur during service or for many years 
thereafter.  

The record reveals that there is conflicting medical evidence 
regarding a relationship between the veteran's avulsed tendon 
and service.  

The favorable evidence includes an opinion from the veteran's 
private physician.  The physician submitted a letter 
explaining that he performed an arthroscopy on the veteran 
and determined that the long head of the biceps tendon was 
avulsed from his shoulder region.  He noted that it appeared 
like a very old injury and did not have a connection to the 
veteran's 2003 work injury.  The physician reviewed the 
veteran's service treatment records and noted that the 
veteran did not report any other significant injury to his 
shoulder since the in-service injury.  The physician stated 
that the presentation and treatment of the in-service 
accident is certainly consistent with such a rupture.  He 
opined that it was at least likely that the rupture of the 
long head bicep muscle was caused by the in-service accident.  
It was also noted that the rupture was compensated for 
somewhat by the short head of the biceps but that it adds to 
the long term disability in the veteran's right arm.  

The medical evidence that weighs against the veteran's claim 
consists of the opinions of the November 2004 VA examiner and 
the May 2006 VA opinion.  

The November 2004 VA examiner reviewed the veteran's claims 
folder and relevant medical records from the aforementioned 
private physician.  The examiner agreed that the veteran had 
an avulsed tendon; however, he noted that the issue was when 
the tendon was avulsed.  The examiner noted that there was no 
documentation in the service treatment records indicating 
that the torn tendon occurred during service.  He also noted 
that the veteran suffered a more significant work related 
injury that was not related to the service activity.  The 
examiner stated that he was unable to state on a more 
probable than not basis when the tendon ruptured.  He further 
noted that he was not sure whether this was because the long 
tendon could not be found during the veteran's surgery in 
2003 as to whether the torn tendon was related to the work 
injury or before the work injury.    

The RO requested a VA medical opinion on this matter, which 
was provided in May 2006.  The physician reviewed the 
veteran's claims folder, the aforementioned VA medical 
examination, the private physician's opinion, and the private 
medical records.  The physician opined, based on the evidence 
of record, that it is possible to speculate that the injuries 
described during service could have led to an unrecognized 
injury in the right arm.  However, he noted that due to the 
absence of medical evidence after separation from the 
military, the speculation failed to rise to the level of 
medical possibility of 50/50 or to the higher level of 
medical probability.  Thus, he opined that it is not as least 
as likely as not that the avulsed tendon was caused by or 
aggravated by the accidents that occurred during the 
veteran's service.  

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the VA 
physician's opinion is the most persuasive medical evidence 
addressing the etiology of the veteran's avulsed tendon.  In 
evaluating the private physician's opinion, the physician did 
review the relevant service records, but also relied on the 
lay history given by the veteran regarding whether the 
veteran had any other injuries that could have caused the 
avulsed tendon.  Further, the private physician did not 
consider the 29 year evidentiary gap between the veteran's 
time in service and when the torn tendon was discovered.  In 
contrast, the VA physician reviewed all the evidence of 
record including the conflicting opinions of the VA examiner 
and the private physician.  The Board finds that the VA 
opinion is more probative than the private physician's 
opinion because it reconciles all of the medical evidence of 
record.  As held by the Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  In this case, the Board finds that the VA 
opinion provides the most competent evidence as to the 
etiology of the veteran's avulsed tendon.  See also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  

The Board has considered the veteran's own statements in 
support of his claim and his belief that the in-service auto 
accident caused his avulsed tendon.  However, where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also Heuer v. 
Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for the avulsed tendon.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for an avulsed tendon is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


